COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Russell and AtLee
              Argued by videoconference
UNPUBLISHED




              ANTONIO ALEXANDER JEFFERSON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1421-19-2                                  JUDGE ROBERT J. HUMPHREYS
                                                                                 OCTOBER 6, 2020
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                 John Marshall, Judge

                               Wayne R. Morgan, Jr., for appellant.

                               Kelsey M. Bulger, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Appellant Antonio Alexander Jefferson (“Jefferson”) appeals his convictions of: one

              count of possession with intent to manufacture, sell, give, or distribute cocaine, a Schedule I or II

              controlled substance, in violation of Code § 18.2-248; one count of possession with intent to

              manufacture, sell, give, or distribute heroin, a Schedule I or II controlled substance, in violation

              of Code § 18.2-248; and one count of possession with intent to distribute, sell, or give more than

              one-half ounce but less than five pounds of marijuana, in violation of Code § 18.2-248.1.

                     Prior to trial, Jefferson moved to suppress “any evidence obtained as a result of the illegal

              search” of his vehicle. The Circuit Court of Henrico County (“circuit court”) denied that motion

              and, after a bench trial, found Jefferson guilty of all offenses. On appeal, Jefferson argues that

              the circuit court erred in denying his motion to suppress and that the evidence was insufficient to




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
sustain his convictions because the Commonwealth failed to prove he knew of the drugs found in

his car.

                                          I. BACKGROUND

           On May 29, 2018, Officer Earlenbaugh, of the Henrico County Police Department, was

traveling northbound on Route 360 when he noticed Jefferson’s vehicle. As Jefferson neared the

intersection of Route 360 and Harvie Road he changed from the center lane to the right lane,

crossing a single, solid white line immediately prior to the intersection. When Jefferson made

the lane change, there was a vehicle behind him in the center lane, and another vehicle in the

right lane. At that time, Officer Earlenbaugh was approximately one-hundred feet behind

Jefferson in the center lane. Officer Earlenbaugh estimated that the car in the right lane was

approximately seventy-to-eighty feet behind Jefferson, or “more than one car length back.”

Based on this, Officer Earlenbaugh estimated that the traffic was “moderate” and “there was a

narrow break in traffic at the speed that we were traveling.” There were no other cars in the

intersection.

           Officer Earlenbaugh determined that Jefferson made an unsafe lane change because “he

had crossed the solid white line leading up to the intersection,” and “he changed lanes in the

intersection while traffic was moving through the intersection.” Officer Earlenbaugh eventually

stopped Jefferson’s vehicle.

           After stopping the vehicle, Officer Earlenbaugh determined that the car was registered to

Jefferson, and there was no one else in Jefferson’s vehicle. In the course of the traffic stop,

Officer Earlenbaugh called for a K-9 unit. The K-9 gave a positive alert that there were narcotics

in the car. Officer Earlenbaugh searched the car and found a yellow plastic bag between the

center console and passenger seat. Inside the yellow bag, Officer Earlenbaugh found several

bags of a “white rocky substance,” multiple pill bottles, and a drink bottle. One pill bottle

                                                  -2-
contained thirty-one individual bags of heroin, another pill bottle contained fifty-six individual

bags of cocaine, and the drink bottle contained fourteen individual bags of marijuana. Officer

Earlenbaugh also found a cellphone in the backseat of the car. Pursuant to a search incident to

arrest, Officer Earlenbaugh discovered $468.49 and a second cellphone on Jefferson’s person.

       Prior to trial, Jefferson filed a motion to suppress the evidence obtained from the traffic

stop, arguing that the stop violated Jefferson’s Fourth Amendment rights because Code

§ 46.2-804 makes “no reference to a single white line or any other prohibition against operating a

vehicle as Jefferson did.” Officer Earlenbaugh clarified in his testimony at the suppression

hearing that he stopped Jefferson “for the lane change that he had made from the center lane to

the right lane while crossing northbound originally on Route 360 at Harvie for that unsafe lane

change.” Based on the evidence presented at the suppression hearing, the circuit court made the

following finding of fact:

               I wanted to make sure and clear that [Officer Earlenbaugh] was not
               stating that he believed the lane change was unsafe because of the
               location of the other vehicle. So it’s clear, [Officer Earlenbaugh]
               has testified pretty clearly that he’s made the traffic stop based
               on . . . crossing the solid white line that . . . divided the lane
               [Jefferson] was in.

       However, the circuit court held that the law did not prohibit the operator of a motor

vehicle from crossing a single, solid white line. Nevertheless, relying on Heien v. North

Carolina, 574 U.S. 54 (2014), the circuit court denied the motion to suppress, holding that

Officer Earlenbaugh’s mistake of law was reasonable. Specifically, the circuit court held,

               This officer was clear. He, not only did he back it up with his
               belief, but he wrote a summons to that effect. That he thought this
               was an unsafe lane change . . . by . . . going over the solid white
               line and going into the intersection. So, I have to find that
               he . . . had an objectively reasonable basis to say that it was an
               unsafe lane change or the lane change was [not] made safely
               pursuant to 46.2-804 subsection two.”



                                                -3-
       On March 20, 2019, the circuit court held a bench trial. At trial, Detective Hartman, of

the Henrico County Police Department, testified in his experience investigating “street level

narcotics,” that most narcotics distribution was accompanied by large sums of cash, and

distributors often have two cellphones. Detective Hartman estimated that the illicit drugs found

in Jefferson’s car would be worth at least $1,070. The circuit court subsequently found Jefferson

guilty of all offenses. This appeal follows.

                                          II. ANALYSIS

                                      A. Motion to Suppress

       “On appeal of the denial of a motion to suppress, we view the evidence in the light most

favorable to the Commonwealth.” Jones v. Commonwealth, 71 Va. App. 375, 380 (2019)

(quoting Carlson v. Commonwealth, 69 Va. App. 749, 757 (2019)). Where the circuit court

makes specific factual findings “[i]n assessing the credibility of witnesses and the weight and

significance to be given their testimony,” we defer to those factual findings if supported by

credible evidence. Satchell v. Commonwealth, 20 Va. App. 641, 648 (1995). However, we

“review de novo the application of law to those facts.” Jones, 71 Va. App. at 380 (quoting

Carlson, 69 Va. App. at 758).

       “The Fourth Amendment protects individuals against unreasonable searches and

seizures.” Id. (citing U.S. Const. amend. IV). “A traffic stop is a ‘seizure’ of the occupants of

the vehicle and therefore must be conducted in accordance with the Fourth Amendment.” Id.

(quoting Heien, 574 U.S. at 60). “To justify the traffic stop, an officer must have reasonable

suspicion that the person stopped committed a crime or traffic violation.” Id. (citing McCain v.

Commonwealth, 275 Va. 546, 553 (2008)). “[T]he ultimate touchstone of the Fourth

Amendment is ‘reasonableness.’” Id. (alteration in original) (quoting Kentucky v. King, 563
U.S. 452, 459 (2011)). “To be reasonable is not to be perfect, and so the Fourth Amendment

                                               -4-
allows for some mistakes on the part of government officials, giving them ‘fair leeway for

enforcing the law in the community’s protection.’” Id. at 381 (quoting Heien, 574 U.S. at

60-61).

          As such, a seizure based on an officer’s reasonable mistake of law does not violate the

Fourth Amendment. Id. “A court tasked with deciding whether an officer’s mistake of law can

support a seizure thus faces a straightforward question of statutory construction. If the statute is

genuinely ambiguous, such that overturning the officer’s judgment requires hard interpretive

work, then the officer has made a reasonable mistake.” Id. (quoting Heien, 574 U.S. at 70

(Kagan, J., concurring)).

          However, as this Court made clear in Jones, there is no ambiguity in Code § 46.2-804 to

justify an officer’s mistaken belief that the law prohibits changing lanes on a solid whit e line. Id.

at 382. As we explained in that case,

                 Code § 46.2-804, which deals with the laws governing highways
                 laned for traffic, does not contain any language that could be
                 reasonably interpreted to prohibit crossing a single, solid white
                 line. Subsection (5) prohibits crossing “a solid line immediately
                 adjacent to a broken line,” without reference to the color of the
                 line, if the vehicle is on the side of the solid line. Subsection (6)
                 prohibits crossing “double traffic lines consisting of two
                 immediately adjacent solid yellow lines.” Subsection (7) prohibits
                 crossing “double traffic lines consisting of two immediately
                 adjacent solid white lines.”
Id. Accordingly, “[t]he provisions of the statute are clear and unambiguous and do not mention a

single, solid white line.” Id. at 383. Essentially, ignorance of the law is not a reasonable mistake

of law.

          Here, the circuit court made factual findings that the only justification for the stop was

that Jefferson crossed a single, solid white line. Although crossing a single, solid white line is

not a per se violation of the law, a lane change may still violate Code § 46.2-804 if the lane

change is made unsafely. Subsection (2) provides that “[a] vehicle shall be driven as nearly as is
                                                  -5-
practicable entirely within a single lane and shall not be moved from that lane until the driver has

ascertained that such movement can be made safely.” Code § 46.2-804(2).

       On appeal, the Commonwealth argues that the stop did not violate Jefferson’s Fourth

Amendment rights because Officer Earlenbaugh testified that he believed Jefferson’s lane

change was unsafe under subsection (2) because Jefferson made the lane change in a “narrow

break” in traffic. However, the circuit court did not credit that portion of Officer Earlenbaugh’s

testimony. In denying the motion to suppress, the circuit court stated:

               I wanted to make sure and clear that [Officer Earlenbaugh] was
               not stating that he believed the lane change was unsafe because of
               the location of the other vehicle. So it’s clear, [Officer
               Earlenbaugh] has testified pretty clearly that he’s made the traffic
               stop based on one, crossing the solid white line that . . . divided the
               lane [Jefferson] was in.

(Emphasis added). Those factual findings are supported by credible evidence, and we are thus

bound by them. Consequently, the officer’s mistake of law in this case was not reasonable, and

the stop violated Jefferson’s Fourth Amendment rights.

       Nevertheless, a Fourth Amendment violation does not automatically result in a

suppression of the evidence found thereafter. Carlson, 69 Va. App. at 759 (quoting Fitchett v.

Commonwealth, 56 Va. App. 741, 746 (2010)). The exclusionary rule is a judicially created

remedy to Fourth Amendment violations with the sole purpose of deterring future violations.

Jones, 71 Va. App. at 383 (quoting Collins v. Commonwealth, 297 Va. 207, 214 (2019)).

“Because of the great social cost, however, ‘[e]xclusion of evidence is a last resort rather than the

first impulse.’” Id. (quoting Carlson, 69 Va. App. at 759). “To trigger the exclusionary rule,

police conduct must be sufficiently deliberate that exclusion can meaningfully deter it, and

sufficiently culpable that such deterrence is worth the price paid by the justice system.” Id. at

383-84 (quoting Collins, 297 Va. at 215). The exclusionary rule is to be invoked only “to deter

deliberate, reckless, or grossly negligent [police] conduct.” Id. at 384 (quoting Collins, 297 Va.
-6-
at 215). Thus, the test for invoking the exclusionary rule is “‘whether a reasonably well trained

officer would have known that the search [or seizure] was illegal’ in light of ‘all of the

circumstances.’” Id. (alteration in original) (quoting Collins, 297 Va. at 215).

       Here, as in Jones, “the officer’s conduct was sufficient to trigger the exclusionary rule.”
Id. The officer’s mistaken belief that Code § 46.2-804 prohibited a lane change over a solid

white line was not reasonable because the statute “clearly and unambiguously did not prohibit

crossing a single, solid white line.” Id. “The statute was not new or recently amended.” Id.

“Thus, there is no explanation for the officer’s mistake other than inadequate study of the laws.”
Id. “[A]n officer can gain no Fourth Amendment advantage through a sloppy study of the laws

he is duty-bound to enforce.” Id. (alteration in original) (quoting Heien, 574 U.S. at 67).

Because a reasonably well-trained officer would have known that the seizure of Jefferson was

illegal, a failure to apply the exclusionary rule in this instance would reward “such a ‘sloppy

study of the law.’” Id. Accordingly, the circuit court erred in denying Jefferson’s motion to

suppress.

                      B. Sufficiency of Jefferson’s Knowledge of the Drugs

       “[W]e review the evidence in the ‘light most favorable’ to the Commonwealth, the

prevailing party” below. Yerling v. Commonwealth, 71 Va. App. 527, 530 (2020) (quoting

Vasquez v. Commonwealth, 291 Va. 232, 236 (2016)).1 “Viewing the record through this

evidentiary prism requires us to ‘discard the evidence of the accused in conflict with that of the

Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth and

all fair inferences to be drawn therefrom.’” Id. (quoting Commonwealth v. Perkins, 295 Va. 323,



       1
         In a sufficiency of the evidence analysis, we review all the evidence presented at trial,
whether properly admitted or not. See Code § 19.2-324.1; see also Lockhart v. Nelson, 488 U.S.
33, 41 (1988) (“[A] reviewing court must consider all of the evidence admitted by the trial court
in deciding whether retrial is permissible under the Double Jeopardy Clause . . . .”
                                               -7-
323-24 (2018)). In considering the sufficiency of the evidence, the reviewing court does not

“ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.” Id. at 532 (quoting Crowder v. Commonwealth, 41 Va. App. 658, 663 (2003)). “We

must instead ask whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Id. (quoting Crowder, 41 Va. App. at 663).

       To convict a person for possession of illegal drugs, the Commonwealth must prove

beyond a reasonable doubt that the person “was aware of the presence and character of the drug

and . . . consciously possessed it.” Id. (citations omitted). Generally, “[m]ere proximity to a

controlled drug is not sufficient to establish dominion and control.” Id. (quoting Drew v.

Commonwealth, 230 Va. 471, 473 (1986)). However, “close proximity to contraband is a

relevant fact that, depending on the circumstances, may tend to show that, as an owner or

occupant of property or of a vehicle, the person necessarily knows of the presence, nature and

character of a substance that is found there.” Burchette v. Commonwealth, 15 Va. App. 432, 435

(1992). Similarly, ownership or occupancy of a vehicle where illegal “drugs are found is a

circumstance that may be considered together with other evidence tending to prove that the

owner or occupant exercised dominion and control over items in the vehicle . . . in order to prove

that the owner or occupant constructively possessed the contraband.” Id. (citing Code

§ 18.2-250; Behrens v. Commonwealth, 3 Va. App. 131, 135 (1986)).

       Here, Jefferson was the registered owner of the vehicle and was the driver and sole

occupant of the vehicle when Officer Earlenbaugh pulled him over. “A factfinder is permitted to

infer that ‘drugs are a commodity of significant value, unlikely to be abandoned or carelessly left

in an area.’” Ervin v. Commonwealth, 57 Va. App. 495, 517 (2011) (quoting Ward v.

Commonwealth, 47 Va. App. 733, 753 n.4 (2006)). Detective Hartman testified that a

conservative estimate of the drugs found in Jefferson’s car was over a thousand dollars.

                                                -8-
Moreover, items found on Jefferson’s person were consistent with the distribution of narcotics.

Detective Hartman testified the distribution of narcotics was typically accompanied by large

sums of cash, and distributors often have two cellphones. During the search incident to arrest,

officers found $468.49 in cash on Jefferson’s person, as well as a cellphone. Officers found

another cellphone in the backseat of Jefferson’s car. From this evidence, a rational trier of fact

could have found, beyond a reasonable doubt, that Jefferson had knowledge of the illicit drugs.

                                        III. CONCLUSION

       Because we hold that the evidence was sufficient as a matter of law but also hold that the

circuit court erred in denying the motion to suppress, we reverse and remand for a new trial

without the evidence that should have been suppressed if the Commonwealth be so advised.

                                                                           Reversed and remanded.




                                                -9-